Cite as 2015 Ark. 194

                SUPREME COURT OF ARKANSAS
                                     No.   CR-14-1060


 EDMOND MCCLINTON                              Opinion Delivered   May 7, 2015
                 APPELLANT

 V.                                            MOTION FOR RULE ON CLERK

 STATE OF ARKANSAS                       MOTION TREATED AS MOTION
                                APPELLEE FOR BELATED APPEAL; GRANTED.




                                     PER CURIAM

       Appellant Edmond McClinton, through his attorney, Gary W. Potts, has filed a

motion for rule on clerk. McClinton seeks to file a belated appeal of his conviction for

rape, which resulted in McClinton receiving a sentence of life imprisonment. After his

conviction, McClinton failed to file a timely notice of appeal. In his motion for rule on

clerk, McClinton’s attorney admits that the failure was an oversight and accepts all

responsibility for the error. Because a timely notice of appeal was not filed, we treat the

motion for rule on clerk as a motion for belated appeal pursuant to Rule 2(e) of the Rules

of Appellate Procedure–Criminal (2014). Holcomb v. State, 2013 Ark. 313 (per curiam).

       According to Rule 2(e), the appellant’s failure to take the necessary steps to secure

review of the appealed conviction shall not affect the validity of the appeal but shall be

ground only for such action as this court deems appropriate. In McDonald v. State, we

explained as follows:

       Where an appeal is not timely perfected either the party or attorney filing
       the appeal is at fault, or there is good reason that the appeal was not timely
                                   Cite as 2015 Ark. 194

       perfected. The party or attorney filing the appeal is therefore faced with two
       options. First, where the party or attorney filing the appeal is at fault, fault
       should be admitted by affidavit filed with the motion or in the motion itself.
       There is no advantage in declining to admit fault where fault exists. Second,
       where the party or attorney believes there is good reason the appeal was not
       perfected, the case for good reason can be made in the motion, and this
       court will decide whether good reason is present.

356 Ark. 106, 116, 146 S.W.3d 883, 891 (2004).

       When it is plain from the motion that relief is proper based on either error or for

good reason, the relief will be granted. Id. at 117, 146 S.W.3d at 892. If there is attorney

error, a copy of the opinion will be forwarded to the Committee on Professional

Conduct. Id. In this case, McClinton’s attorney, Gary W. Potts, has candidly admitted that

he missed the filing date for the notice of appeal and has accepted responsibility for the

error. Therefore, the motion for belated appeal is granted, and a copy of this opinion will

be forwarded to the Committee on Professional Conduct.

       It is so ordered.




                                              2